ORDER
PER CURIAM.
James Louis (“Louis”) appeals from the probate court’s judgment and order following a jury trial committing him to secure confinement in the custody of the Department of Mental Health as a sexually violent predator. Louis argues the probate court erred in: (1) denying his motion to dismiss the petition for commitment because the sexually violent predator statute fails to provide for less restrictive alternatives to confinement, in violation of his right to equal protection under the law; and (2) submitting Instruction Number 9 to the jury because it denied him the right to due process under the law by allowing the jury to determine what would happen to Louis if they found him to be a sexually violent predator, and by informing the jury that the purpose of the law is treatment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).